618 N.W.2d 765 (2000)
Edwin Deon BROWN and Latisha Brown, Plaintiffs-Appellees and Cross-Appellants,
v.
BRECON COMMONS, L.L.C. and Saline Plaza Limited Partnership, Defendants, and
Charles Reinhart Company and Phoenix Contractors, Inc., Defendants-Appellants and Cross-Appellees.
Docket No. 117381, COA No. 226244.
Supreme Court of Michigan.
November 9, 2000.
On order of the Court, the delayed application for leave to appeal and the application for leave to appeal as cross-appellants from the May 11, 2000 decision of the Court of Appeals, the motion to dismiss, the motions for immediate consideration, and the motion for stay are considered. The motions for immediate consideration are GRANTED. Pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we STAY enforcement of the trial court judgment pending the decision of the Court of Appeals on any review concerning that judgment and, if applicable, until this Court acts on a subsequent timely application for leave to appeal from any such decision by the Court of Appeals. In the unique circumstances of this case, we are not persuaded that plaintiffs should be allowed to enforce their judgment pending the completion of appellate review.
We do not retain jurisdiction.